Citation Nr: 0618754	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  05-39 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
disability pension benefit overpayment in the calculated 
amount of $2,055.00, for the period July 1, 2002, to February 
28, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the October 2005 decision by 
the Committee on Waivers and Compromises (Committee) located 
at the Department of Veterans Affairs (VA) Regional Office 
and Pension Center in Milwaukee, Wisconsin (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in June 2006, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

Based on review of the claims file, the veteran has not 
challenged the validity of the debt.  Consequently, the Board 
limits its consideration to the issue of waiver of recovery 
of the debt.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The issue on appeal in this case is whether the veteran has 
submitted a timely request for waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
amount of $2,055.00.  In his October 2005 notice of 
disagreement, the veteran asserted that he was never notified 
of a time limit in which he had to file his waiver request.

Under the applicable regulations, a request for waiver of a 
debt, other than for loan guaranty, shall only be considered 
if made within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180 day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
C.F.R. § 1.963(b) (2005); see also 38 U.S.C.A. § 5302(a) 
(West 2002); 

By a decision dated October 17, 2005, the Committee denied 
the veteran's request for waiver of recovery of an 
overpayment in the amount of $3,585.00, on the basis of the 
untimely waiver request.  This determination was based on a 
December 2003 letter to the veteran that allegedly notified 
him of his debt, and of his right to request a waiver of 
recovery of that debt.  Additionally, according to the RO's 
October 2005 notice letter, the veteran's original debt of 
$3,585.00 had been reduced to $2,055.00 by an October 2004 
award action.

In the December 2005 statement of the case, the RO stated 
that the veteran's award of nonservice-connected pension 
benefits was terminated on December 1, 2003, effective 
January 1, 2002, due to his failure to return an Eligibility 
Verification Report to show continued eligibility to pension 
benefits.  Critically, the Committee indicated that the 
veteran was notified of his debt by letter dated on December 
13, 2003.  However, this letter is not of record, and there 
is no evidence in the record that the veteran was ever 
informed of the 180-day time limit for the submission of a 
waiver request.  

Two other pertinent documents are not of record.  First, 
prior to the time that VA's Debt Management Center (DMC) 
reportedly issued the December 13, 2003 notice of 
overpayment, the RO should have sent the veteran a letter 
informing him of the termination of his nonservice-connected 
pension benefits.  Second, the veteran's request for waiver 
of recovery of overpayment was reportedly received by the RO 
on October 11, 2005.  Neither of these documents is 
associated with the veteran's claims file.

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  38 
C.F.R. § 19.9 (2005).  Since the timeliness of the veteran's 
request for a waiver of the indebtedness is at issue, copies 
of those 3 pertinent documents, noted above as not currently 
of record, should be obtained.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the DMC and 
request a copy of the December 2003 
notice of overpayment of nonservice-
connected pension benefits in the amount 
of $3,585.00 issued to the veteran.  In 
this request, the RO should note that if 
the DMC cannot provide a copy of the 
December 2003 notice of overpayment, it 
must then provide (a) verification of 
the date of dispatch of the notice; (b) 
a printout of the screen from the 
Centralized Accounts Receivable Online 
System (CAROLS); (c) a statement that 
explains the details of that screen; and 
(d) a copy of any correspondence 
received from the debtor in response to 
the notice of indebtedness and the right 
to request a waiver.  See OF Bulletin 
99.GC1.04 (May 14, 1999).  All documents 
obtained by the RO from the DMC must be 
associated with the claims file.  If no 
response is received from the DMC, a 
memorandum as to same should be 
associated with the claims file.

2.  The RO must also associate a copy of 
their letter which informed the veteran 
of the termination of his nonservice-
connected pension benefits, which would 
have been dated prior to the DMC's 
notice of overpayment, as well as a copy 
of the veteran's October 2005 request 
for waiver of recovery of an 
overpayment, with the claims file.  If 
copies of either of these documents 
cannot be obtained, a memorandum as to 
the actions taken to obtain them should 
be associated with the claims file.

3.  The RO must review the claims folder 
and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.

4.  The RO must readjudicate the issue 
on appeal.  If the decision remains 
adverse to the veteran, a supplemental 
statement of the case must be issued.  
The veteran and his representative must 
be afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THE VETERAN IS 82 YEARS OF AGE.  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



